DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sensing component” of claims 3 and 13; “the first moveable electric contact of the first set of moveable electric contacts further comprises an elastically deformed shape” of claims 5 and 15; “the second set of movable electric contacts further comprise a sliding mechanism” of claims 6 and 16; “wherein the at least a set of electric arcing contact surfaces further comprise a dimensional element” of claims 8 and 18; “an arc restriction device, wherein the arc restriction device is configured to restrict the produced electric arc to a perimeter” of claims 10 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 7-9, 11, 14 and 17-19 are objected to because:
Claim 4, lines 1-2, “an electric fault” should be -the electric fault-.
Claim 7, line 1, “a set of electric arcing contact surfaces” should be -the set of electric arcing contact surfaces-.
Claim 8, line 1, “a set of electric arcing contact surfaces” should be -the set of electric arcing contact surfaces-.
Claim 9, lines 1-2, “a set of electric arcing contact surfaces” should be -the set of electric arcing contact surfaces-.
Claim 9, lines 2-3, “a second conducting element” should be -the second conducting element-.
Claim 11, line 5, “the first set of electric contacts” lacks antecedent basis.
Claim 11, lines 7-8, “a fixed electric contact” should be -the fixed electric contact-.
Claim 11, line 16, “a set of electric arcing contact surfaces” should be -the set of electric arcing contact surfaces-.
Claim 14, lines 1-2, “an electric fault” should be -the electric fault-.
Claim 17, line 1, “a set of electric arcing contact surfaces” should be -the set of electric arcing contact surfaces-.
Claim 18, line 1, “a set of electric arcing contact surfaces” should be -the set of electric arcing contact surfaces-.
Claim 19, line 1, “a set of electric arcing contact surfaces” should be -the set of electric arcing contact surfaces-. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5 and 11, 12 and 15 “a first set of movable electric contacts comprising at least a fixed electric contact (21)” is unclear, because set of movable contacts cannot also comprise a fixed contacts.
Claims 1-3, 6-7, 11-13, 16 and 17 “a second set of movable electric contacts” is unclear as to whether there is a movable contact and a fixed contact or there are two movable contacts.
Claims 3 and 13, “a sensing component” is unclear and leave doubts as to how this feature is achieved.
Claims 5 and 15, “the first moveable electric contact of the first set of moveable electric contacts further comprises an elastically deformed shape” is unclear and leave doubts as to how this feature is achieved, since the drawings or specification fail to disclose this structure.
Claims 8 and 18, “the at least a set of electric arcing contact surfaces further comprise a dimensional element” is unclear and leave doubts as to what is considered as “a dimensional element”.
Claims 10 and 20, “an arc restriction device” is unclear and leave doubts as to what feature or structure is considered as “an arc restriction device”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 11-12 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Weston, US 4087664.
Regarding claim 1, as best understood, Weston discloses (fig.1) a system for a current interrupter, comprising:
a transmission line (10, 12), where the transmission line (10, 12) is configured to receive electric power from an exterior power source;
a first set of movable electric contacts (21, 22), comprising:
at least a fixed electric contact (21) in electric communication with the transmission line (10);
a first movable electric contact (22) in electric communication with the at least a fixed electric contact (21), where the first movable electric contact (22) comprises at least a conducting element;
a second set of movable electric contacts (31, 32) in electric communication with the transmission line (12), where the second set of movable electric contacts (31, 32) comprise:
at least a second conducting element; and
at least a set of electric arcing contact surfaces (arcs occur on contact surfaces during opening) ;
a switching device (60), where the switching device (60) is configured to:
separate each electric contact of the first set of moveable electric contacts (21, 22); and separate each movable electric contact of the second set of movable electric contacts (31, 32);
where a separation of the first set of moveable electric contacts (21, 22) and the second set of movable electric contacts (31, 32) produces an electric arc.
Regarding claim 2, Weston further discloses where the switching device (60) is further configured to separate the first set of moveable electric contacts (21, 22) and the second set of movable electric contacts (31, 32) simultaneously [col.3, lines 10-15].
Regarding claim 6, Weston further disclose where the second set of movable electric contacts (31, 32) further comprise a sliding mechanism (movable conductor of 31 slides into and out of chamber, 30).
Regarding claims 11-12 and 16 the recited method steps would necessarily be performed in the usage of the current interrupter discussed above. Claims 11-12 and 16 correspond to claims 1-2 and 6 and are rejected under the same reasoning; see above rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Cobine et al, US 3014107 [Cobine].
Regarding claim 7, Weston fails to explicitly disclose wherein the at least a set of electric arcing contact surfaces of the second set of movable electric contacts include a first vaporizing point.
Cobine discloses (figs.1-4) a vacuum switch (10) where a set of electric arcing contact surfaces (14b, 18b) include a first vaporizing point [col.3, lines 4-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcing contacts of Weston with the teaching of the electrodes of Cobine, thereby providing readily vaporized electrode material which provides ample ionized metal vapor to sustain the arc until substantially current zero, while at the same time distributing the electrode erosion over a large area of the electrodes.
Regarding claim 17, Weston fails to disclose a method, wherein the at least a set of electric arcing contact surfaces of the second set of movable electric contacts include a first vaporizing point.
Cobine discloses (figs.1-4) a vacuum switch (10) where a set of electric arcing contact surfaces (14b, 18b) include a first vaporizing point [col.3, lines 4-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcing contacts of Weston with the teaching of the electrodes of Cobine, thereby providing readily vaporized electrode material which provides ample ionized metal vapor to sustain the arc until substantially current zero, while at the same time distributing the electrode erosion over a large area of the electrodes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stechbarth et al, Kobayashi et al, Sharp, Hashimoto et al, Yamazaki et al, Girodet et al, Gotoh et al and Yoshigae are examples of current interrupters configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833